                 Case 18-11142-CSS              Doc 216       Filed 10/18/18        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

AV DEBTOR HOLDINGS,et al.,`                                    Case No. 18-11142(CSS)
                                                               (Jointly Administered)
                                    Debtors.
                                                               Related Docket No. 194

   CERTIFICATION OF COUNSEL REGARDING ORDER GRANTING DEBTORS'
  MOTION FOR ENTRY OF AN ORDER (I) DISMISSING THE CHAPTER 11 CASES;
        (II) AUTHORIZING THE ABANDONMENT OF CERTAIN PROPERTY;
  (III) TERIYIINATING CLAIMS AND NOTICING SERVICES;(IV)EXCULPATING
           CERTAIN PARTIES FROM LIABILITY IN CONNECTION `JVITH
          THE CHAPTER 11 CASES; AND(V)GRANTING RELATED RELIEF

                  The undersigned hereby certifies the following:

                             On September 18, 2018, the above-captioned debtors and debtors in

possession (collectively, the "Debtors"), filed the Debtors'MotionfoN Entry ofan ONder (I)

Dismissing the Chapter 11 Cases; (II) Authorizing the Abandonment ofCertain Property; (III)

 Terminating Claims and Noticzng Services;(IV)Exculpating Certain PartiesfNom Liability in

 Connection with These Chapter 11 Cases; and (i~) Granting Related Relief(the "Motion")

[Docket No. 194].

                  2.         The deadline to object to the Motion was October 2, 2018 at 4:00 p.m.

Eastern Time (the "Objection Deadline"). The Objection Deadline was extended to October 3,

2018 at 4:00 p.m. Eastern Time for the United States Trustee (the "UST")and extended to




' The Debtors and the last four digits of their U.S. tax identification number are AV Debtor Holdings (f/k/a Arecont
Vision Holdings, LLC)(9187), AV Debtor (f/k/a Arecont Vision, LLC)(1410), and AV Debtor IC DISC (f/k/a
Arecont Vision IC DISC)(5376). The Debtors' noticing address in these chapter 11 cases is AV Debtor Holdings,
et al. c/o Armory Strategic Partners, LLC, 1230 Rosecrans Avenue, Suite 660, Manhattan Beach, CA 90266, Attn:
T. Scott Avila, Chief Restructuring Officer.


DOCS DE:221514.1 05062/002
                Case 18-11142-CSS             Doc 216     Filed 10/18/18    Page 2 of 3



October 4, 2018 at 4:00 p.m. Eastern Time for Wonder Vision Parties("Wonder Vision") and

Federal Insurance Company ("Federal Insurance").

                 3.          The Debtors received informal comments to the Motion from Wonder

Vision, Federal Insurance and the Debtors' former landlord (the "Informal Comments").

                 4.          On October 3, 2018, the UST filed the Limited Objection ofthe United

States TNustee to the Debtors'Motion to Dismiss (the "Limited Ob'ec~ tion")[Docket No. 206].

                 5.          On October 4, 2018,the Debtors filed the Notice ofFiling ofRevised

PNoposed Order Granting Debtors'Motionfor Entry ofan Order (I) Dismissing the Chapter 11

Cases; (II) Authorizing the Abandonment ofCertain Property; (III) Terminating Claims and

Noticing Services;(IV) Exculpating Certain PartiesfNom Liability in Connection with These

Chapter 11 Cases; and(V) Granting Related Relief(the "Notice")[Docket No. 207]. The

proposed order attached to the Notice resolves the Informal Comments.

                 6.          On October 4, 2018,the Debtors filed the Reply ofthe Debtors in Support

ofMotion to Dismiss [Docket No. 208].

                 7.          On October 10, 2018, a hearing was held on the Motion (the "Hearing").

At the Hearing, the Court overruled the Limited Objection.

                 8.          Attached hereto as Exhibit A is the proposed form of order (the "Revised

Proposed Order") attached as Exhibit A to the Notice.

                 9.          Accordingly, the Debtors respectfully request entry of the Revised

Proposed Order at the Court's earliest convenience.




                                                  2
DOGS DE:221514.1 05062/002
                Case 18-11142-CSS   Doc 216     Filed 10/18/18    Page 3 of 3



Dated: October 18, 2018                   PACHULSKI STANG ZIEHL &JONES LLP

                                          /s/James E. O'Neill
                                          Ira D. Kharasch(CA Bar No. 109084)
                                          Maxim B. Litvak(CA Bar No. 215852)
                                          James E. O'Neill(Bar No. 4042)
                                          919 North Market Street, 17th Floor
                                          PO Box 8705
                                          Wilmington, Delaware 19899 (Courier 19801)
                                          Telephone: (302)652-4100
                                          Facsimile: (302)652-4400
                                          Email: ikharasch@pszjlaw.com
                                                  mlitvak@pszjlaw.com
                                                  jo'neill@pszjlaw.com

                                              Counsel to the Debtors and Debtors in Possession




DOCS DE:221514.1 05062/002
